OVERTON, Justice.
We have for review Champagne v. State, 651 So.2d 1217 (Fla. 3d DCA 1995), in which the district court vacated Bob Michael Champagne’s sentence and certified the following question as being one of great public importance:
Whether Hale v. State, 630 So.2d 521 (Fla.1993), cert. denied, [— U.S. -, 115 S.Ct. 278, 130 L.Ed.2d 195 (1994)], precludes under all circumstances the imposition of consecutive sentences for crimes arising from a single criminal episode for *131habitual felony or habitual violent felony offenders.
We have jurisdiction. Art. V, § 3(b)(4), Fla. Const. In State v. Hill, 660 So.2d 1384 (Fla.1995), we have answered this same certified question in the affirmative. For the reasons set forth in Hill, we approve the district court’s decision in the instant case.
It is so ordered.
GRIMES, C.J., and SHAW, KOGAN, HARDING and ANSTEAD, JJ., concur.
WELLS, J., dissents.